Citation Nr: 1819250	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.904 (2016). 

This matter was previously before the Board, and, in August 2017, the Board denied the Veteran's claim for service connection for a back disorder as well as disposing of a variety of other issues.  On October 2017, the Veteran's representative filed a motion for reconsideration challenging the denial of the Veteran's claim for service connection for a back disorder but otherwise did not challenge any of the other dispositions of the August 2017 Board decision.  Based on the arguments presented by the Veteran's representative, the Board vacates the portion of the August 2017 Board decision denying the Veteran's claim for service connection for a back disorder and reviews the claim de novo.


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1975 and from December 1979 to August 1982.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

As discussed above, this matter was previously before the Board in August 2017, but the Board has vacated the portion of the decision denying entitlement to service connection for a back disorder and reviews the decision de novo. 



FINDING OF FACT

A medical nexus has not been established between an in-service incurrence and a current back disorder; a current back disorder did not manifest within one year of separation of service; continuity since separation of service has not been established; and the current back disorder is not proximately due to or aggravated by a previously service-connected disability.


CONCLUSION OF LAW

The criteria for service connection have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration  (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board.  She initially requested a hearing, but she later withdrew her request for a hearing.
The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that a September 2015 VA Form 9 objected to the adequacy of an August 2013 examination, but any potential error caused by this examination was cured to the extent practicable by a subsequent medical opinion offered in September 2013.

The Board also notes that, in the October 2017 motion for reconsideration, the Veteran's representative challenged the adequacy of the examinations of record, because they did not discuss the possibility that the Veteran's back disability was caused by a previously service-connected knee disability.  The record does contain a medical opinion in September 2013 evaluating the Veteran's eligibility for service connection on a secondary basis, but, unfortunately, the Board did not discuss this examination or the possibility of secondary service connection in the August 2017 Board decision.  As such, the Board found it necessary to vacate the portion of the August 2017 Board decision related to the Veteran's claim for service connection for a back disorder, but further development is not necessary; because the record already contains and examination responsive to the objections raised by the Veteran's representative.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.




Back

At issue is whether the Veteran is entitled to service connection for a back disorder.  The weight of the evidence indicates that the Veteran  is not entitled to service connection for a back disorder.

The Veteran contends that she is entitled to service connection for a number of disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis and organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted on a secondary basis for disabilities that are proximately due to or aggravated by a previously service-connected disability.  38 C.F.R. § 3.310.

The Veteran's service treatment records indicate that she sought treatment for back pain in January 1980, July 1980, August 1980, and February 1981.  The Veteran's spine was evaluated as normal upon separation from the Veteran's second and final period of service.  In a survey of medical history provided contemporaneously with her separation examination, the Veteran denied having or ever having had recurrent back pain.

The Veteran's treatment records indicate a current diagnosis a back disorder manifesting as early as 2000.  Additionally, the Veteran has submitted a number of statements indicating that she manifested back pain as well as knee pain.  Additionally, the Board notes that the Veteran has been previously granted service connection for a bilateral knee disorder.

The Veteran underwent a VA examination in August 2013.  The Veteran reported back pain, but she denied previous trauma or injury to her back.  The Veteran was diagnosed with a back disorder.  The Veteran manifested normal range of motion.  The examiner opined that it was less likely than not that the Veteran's back disorder was not secondary to a previously service-connected condition.  The examiner noted that pertinent medical literature does not support the contention that a disability in one joint can caused an associated disability in an adjacent or contralateral joint in the absence of inflammatory arthritides or ankylosis.  As a result, the examiner concluded that the Veteran's back disability was more likely than not due to the aging process and an elevated body mass index.  

The Veteran was provided a VA opinion in September 2013.  The examiner opined that it is less likely than not that the Veteran's back disorder was caused by an  in-service injury, event, or illness.  The examiner noted that the Veteran had episodes of back pain in-service in 1980 and 1981, and that, many years later, the Veteran began to experience recurring and persistent back pain.  

The weight of the evidence indicates that the Veteran is not entitled to service connection for a back disorder.  The Veteran quite clearly has manifested a current back disorder, and the Veteran's service treatment records indicate that she sought treatment for back pain in-service.  Nevertheless, the Veteran's back was normal upon separation from service, and the Veteran did not seek treatment for back pain again until decades after separation from service.  Additionally, the record does not contain an opinion demonstrating a medical nexus between a current disability and an in-service incurrence, and an August 2013 examination indicated that the Veteran's back disability was due to the normal process of aging and an elevated body mass index.  Additionally, there is no medical opinion of record indicated that the Veteran's back disorder was due to a previously service-connected disorder.

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran is entitled to service connection for a back disorder.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for back disorder is denied.


ORDER

The Board vacates the portion of the August 2017 Board denying service connection for a back disorder.

After a de novo review of the Veteran's claim, entitlement to service connection for a back disorder is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


